Case: 16-10508      Document: 00513855456         Page: 1    Date Filed: 01/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-10508
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 30, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

TIMOTHY DON LAW,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-415-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Timothy Don Law
has moved for leave to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967). Law has not filed a response. We have reviewed counsel’s motion
and concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. See United States v. Pesina-Rodriguez, 825 F.3d
787, 788 (5th Cir. 2016). Accordingly, counsel’s motion for leave to withdraw


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10508   Document: 00513855456    Page: 2   Date Filed: 01/30/2017


                               No. 16-10508

is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2